Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Collin Rose on 3/24/2022.
The application has been amended as follows: 
REPLACE THE CLAIMS WITH THE FOLLOWING SET (reference numbers to figures have been removed):

1.	Device for emission and reception of ultrasonic signal to and from a test material, the device comprising two or more wheel assemblies attachable to an axle, wherein each wheel assembly comprises:
an orbital outer ring comprising an inward facing surface; 

one or more transducers fixedly arranged partially or completely embedded, or fixedly attached to the partial or complete inner ring; and 
a low friction dry material embedded in at least one of the orbital outer ring or the partial or complete inner ring to decrease movement friction between the outer orbital ring and the partial or complete inner wheel, the low friction dry material having an acoustic impedance in the same order as that of the orbital outer ring; 
wherein the one or more transducers may be oriented and maintained pointing towards the test material as the outer orbital ring rotates relative to the partial or complete inner wheel when moved along the test material.

2.	Device according to claim 1, wherein the transducers are formed in a concave form to provide better adaptability of beam focus or in a convex form to provide better adaptability of beam defocus.

3.	Device according to claim 1, wherein the partial inner ring or the complete inner ring comprises an outward form of one of a cylinder, spherical or coned form, to provide a lens function to the acoustic signal.



5.	Device according to according to claim 1, wherein the two or more wheels are arranged on one or more of the axles.

6.	Device according to according to claim 1, wherein the low friction dry material is embedded in at least one of the inward facing surface of the orbital outer ring or the outward facing surface of the partial or complete inner ring.

7.	Device according to claim 1, wherein the low friction dry material is at least one of any type of polymer or polytetrafluoroethylene (PTFE), graphite, hexagonal boron nitride, molybdenum disulfide, tungsten disulfide, metal alloys, PVDF, or strongly hydrated brush polymers.

8.	Device according to claim 1, wherein each of the two or more wheels comprises a suspension device arranged to provide individual suspension to each wheel.

9.	Device according to claim 8, wherein the suspension device is arranged between the axle and the orbital outer ring, such that the orbital outer ring and the partial or complete inner ring can be displaced independently of the position of the axle.

10.	Device according to claim 1, wherein at least one of the orbital outer ring or the partial or complete inner ring has an elasticity coefficient adapted to the unevenness of the 

11.	Device according to claim 1, wherein the orbital outer ring is constructed of a material with acoustic impedance in the same order as that of the test material.

12.	Device according to claim 1, further comprising: a controller for controlling the signals to and from the transducers, communication means for communicating control signals to and from the transducers, and the one or more transducers are electrically connected to a power source.

13.	Device according to claim 1, wherein the wheel assemblies have one or both sides of the rotating orbital outer ring a coupling means for connection to a neighbor wheel assembly or frame, and the coupling means further comprises connectors for transferring power and/or signals between the wheels, or between the wheels and a frame.

14.	Device according to claim 1, wherein one or both peripheral ends of the axle have attachment means for attaching the device to a frame.

15.	Device according to claim 1, wherein the device comprises means for wireless transmission of control data and received signal data.



17.	Device for ultrasonic signal emission and reception of reflected ultrasonic signal from a test material, the device comprising two or more wheel modules, each wheel modules comprising one or more wheel assemblies, according to claim 1, where the wheel modules are attached to a frame.

18.	System for ultrasonic signal emission and reception of ultrasonic signal, the system comprising:
one or a plurality of device/wheel assemblies according to claim 1, the system further comprising a carriage to which the one or a plurality of wheel assemblies are mounted, a control mechanism for steering the carriage along a path over the surface of a test material, control logic for controlling the carriage, the transducers, and storing and communication of data.

19.	System according to claim 18, the system further comprises navigation means for providing absolute position, and/or tracking means for providing relative position.

20.	System according to claim 18, the system further comprising a display means.

21.	System according to claim 18, wherein the carriage is a remote operated vehicle, ROV, such as an underwater ROV for subsea operations.



23.	System according to claim 18, the system further comprises local/or remote computer means for receiving the received ultrasonic signal data and for processing the data.

24.	(Cancelled)

25.	(Cancelled)

26.	Method for emitting and receiving of ultrasonic signal for enabling analysis of a test material, the method comprising:
providing one or a plurality of systems according to claim 18;
emitting ultrasonic signals from one or more transducers;
receiving reflections of the emitted ultrasonic signals from the test material with one or more transducers; and
storing and transferring the received ultrasonic signals to a computer means and analysing the received ultrasonic signals.

27.	Method according to claim 26, the method further comprising:
moving the carriage along a predefined path;

receiving the reflected ultrasonic signal from the test material with one or a plurality of transducers configured to be receiving transducers for the individual emitted ultrasonic signal.

28.	Method according to claim 26, the method further comprising comparing the result of the analysis of a section of a test material with a previous analysis of the same section of the test material, and to identify changes in the test material.

29.	Device according to claim 1, wherein the one or more transducers are arranged partially or completely embedded, or attached to, the solid or viscoelastic partial inner ring and wherein the partial inner ring is connected to the axle in a non-rotating manner and the one or more transducers  are fixedly pointing towards the test material, and the low friction dry material is positioned at the interface between at least one of the inward facing surface of the orbital outer ring or the outward facing surface of the partial inner ring, wherein the low friction material is an applied film of a low friction fluid, a coating layer, or is embedded in at least one of the orbital outer ring or the partial inner ring.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-23, 26-29 are allowed.
The most pertinent prior arts are Bosselman, Wigh and Li. In combination the prior arts teach the limitations of the claimed invention except for “and a low friction dry material . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863